      Case 2:20-cr-00485-SPL Document 125 Filed 12/04/20 Page 1 of 7




 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8                                             )    No. CR-20-00485-01-PHX-SPL
      United States of America,
 9                                             )
                                               )
                       Plaintiff,              )    ORDER
10                                             )
      vs.
11                                             )
                                               )
      Austin Ryan Steinbart,                   )
12                                             )
13                     Defendant.              )
                                               )
14                                             )

15          Before the Court is Defendant Austin Ryan Steinbart’s “Expedited Motion for
16   Reconsideration of Pretrial Detention Decision Due to New Information and Previous
17   Reliance on Erroneous or Incomplete Information.” (Doc. 116) Defendant seeks
18   reconsideration of the Magistrate Judge’s Pretrial Detention Order. (Minute Entry 59, Doc.
19   61) The Court has received the United States’ Response in Opposition (“Response”) (Doc.
20   119), the accompanying exhibits, and Defendant’s “Reply to Prosecution’s Response to the
21   Motion to Reconsider” (“Reply”) (Doc. 124).
22          I.     RELEVANT FACTUAL AND PROCEDURAL BACKGROUND
23          Defendant was first arrested in March of 2020. He was released with conditions on
24   April 3, 2020. (Doc. 13) Defendant was arrested on April 23, 2020 for violating his release
25   conditions by lying about his employment. (Minute Entry 21) Defendant was found to not
26   have violated the conditions and was released into the custody of Sarah Steinbart on April
27   28, 2020. (Doc. 26) A psychiatric examination was also ordered. (Doc. 26) On June 26,
28   2020, a hearing was held before Magistrate Judge Deborah Fine reminding Defendant of
      Case 2:20-cr-00485-SPL Document 125 Filed 12/04/20 Page 2 of 7




 1   the conditions of his release, as there were two more reports filed detailing Defendant’s
 2   pretrial release violations. (Minute Entry 49, Docs. 47, 48) Defendant was again arrested
 3   for violating his release conditions on September 1, 2020. (Doc. 57) That time, he violated
 4   his pretrial release by failing a drug screening by using or possessing a prosthetic penis
 5   filled with urine and admitting to using marijuana and drinking alcohol. (Doc. 57)
 6   Magistrate Judge Michelle Burns ordered Defendant into custody after finding him
 7   unlikely to abide by any conditions of release. (Doc. 61) Defendant was indicted on
 8   September 22, 2020 on three counts of wire fraud, one count of interstate communications
 9   with intent to extort, and one count of identity theft. (Doc. 63) Defendant then filed a
10   Motion to Reopen Detention Hearing on October 21, 2020. (Doc. 86) Magistrate Judge
11   John Boyle denied the Motion. (Doc. 88)
12          After a Faretta hearing held on October 26, 2020 (Minute Entry 92), Defendant’s
13   appointed counsel was withdrawn. (Doc. 93) He now represents himself with the help of
14   appointed standby counsel James Paul Buesing. (Doc. 93)
15          On November 1, 2020, Defendant filed a “Motion to Modify Conditions of Release
16   Due to Change of Circumstances.” (Doc. 108) That Motion was denied by this Court after
17   a finding that Defendant would be likely to violate the conditions of his pretrial release
18   again, in line with the previous findings of the magistrate judges. (Minute Entry 113, Tr.
19   at 95:2–6)
20          Defendant’s trial was continued on November 3, 2020, to promote the ends of
21   justice, to provide Defendant with more time to prepare an adequate defense and to account
22   for possible hinderances due to the COVID-19 pandemic. (Doc. 114 at 4–5) Trial is
23   currently set for February 16, 2020. (Doc. 114 at 5)
24          Before the Court now is Defendant’s “first” Motion for Reconsideration of the
25   detention order. (Doc. 116) Defendant argues that the previous detention decisions were
26   based on “erroneous or incomplete information” and that his right to access resources
27   necessary to his defense outweighs the need for detention. (Doc. 116 at 2–7) He also makes
28   arguments as to the COVID-19 pandemic. (Doc. 116 at 7–10) The United States argues in


                                                 2
      Case 2:20-cr-00485-SPL Document 125 Filed 12/04/20 Page 3 of 7




 1   response that the record supports the decision to detain Defendant, that Defendant “fails to
 2   meet the standard for his untimely motion to reconsider,” that Defendant has failed to show
 3   that temporary release is necessary for trial preparation, and finally, that COVID-19
 4   conditions do not warrant release. (Doc. 119 at 1)
 5          II.    LEGAL STANDARD
 6          Arizona Local Rules of Criminal Procedure follow the Local Rules of Civil
 7   Procedure for the purposes of filing Motions, Memoranda, and Objections. LRCrim 12.1.
 8   Under LRCiv 7.2(g)(2), motions for reconsideration must be filed within fourteen (14) days
 9   of the date of the Order that is the subject of the motion, absent good cause shown.
10   Additionally, motions for reconsideration will be denied “absent a showing of manifest
11   error or a showing of new facts or legal authority that could not have been brought to [the
12   Court’s] attention earlier with reasonable diligence.” LRCiv 7.2(g)(1). “Mere disagreement
13   with an order is an insufficient basis for reconsideration…. Nor should reconsideration be
14   used to ask the Court to rethink its analysis.” United States v. Bernal, No. CR-12-01627-
15   PHX-DGC, 2013 WL 4512355, at *1 (D. Ariz. Aug. 26, 2013), aff’d, 599 F. App’x 694
16   (9th Cir. 2015) (internal quotations omitted).
17          III.   DISCUSSION
18          As a threshold matter, Defendant’s Motion for Reconsideration is untimely. It was
19   filed more than two months after the Order it seeks to have reconsidered. (Doc. 61)
20   Defendant does not address the untimeliness of the Motion in either the Motion or the
21   Reply, instead merely stating that his detention status should be reviewed de novo. (Doc.
22   166 at 5, Doc. 124 at 6) Because Defendant filed a Motion for Reconsideration the proper
23   standard is as stated above.
24          Despite its untimeliness, the Court will address the Motion on the merits. Although
25   Defendant characterizes this Motion as his “First Motion for Reconsideration” of the
26   detention order, practically speaking it is not. As outlined above, he filed a Motion to
27   Reopen Detention Hearing and a Motion to Modify Conditions of Release, both seeking
28   release from custody, both of which were denied. See supra I. Defendant argues that new


                                                  3
       Case 2:20-cr-00485-SPL Document 125 Filed 12/04/20 Page 4 of 7




 1   facts are present that warrant his release and that the Court based its earlier decision on
 2   “erroneous or incomplete information.” (Doc. 116 at 2)
 3            A. Alleged error by the magistrate judge
 4            Defendant argues that Judge Burns misconstrued the record as to his violations of
 5   his release conditions. (Doc. 116 at 4–5) Not so. Defendant effectively asks the Court to
 6   rethink what it already thought when it initially concluded that he was at risk of further
 7   violations. The Court already examined the record and determined Defendant could not be
 8   trusted out of custody. It has now done so thrice. (Docs. 61, 88, 114, Minute Entry 113)
 9   Even reviewing the detention de novo, there is nothing Defendant has presented that
10   changes the Court’s analysis as to this issue. He has not proven he is any less likely to
11   violate the conditions of his release now than he was earlier this year.
12            B. Arguments under the Bail Reform Act 18 U.S.C. §§ 3141 et seq.
13            Defendant argues he cannot adequately prepare his defense while in custody. (Doc.
14   116 at 5–7) After a defendant has been detained prior to trial, a court “may, by subsequent
15   order, permit the temporary release of the person, in the custody of a United States marshal
16   or another appropriate person, to the extent that the judicial officer determines such release
17   to be necessary for preparation of the person’s defense or for another compelling reason.”
18   18 U.S.C. § 3142(i)(4).
19            The Court previously considered Defendant’s need for release to prepare his defense
20   at the November 2, 2020 hearing. (Minute Entry 113) The Court at that time found that
21   Defendant would have sufficient time to prepare while in custody since his trial would be
22   continued. (Doc. 114) Even reviewing his status de novo, the Court has found nothing has
23   changed. In fact, Defendant now has more time to prepare, due to the continuance of his
24   trial.
25            Defendant argues he still is unable to prepare in custody. (Doc. 116 at 5) He states
26   he has been unable to access the law library, is working only with pen and paper, that it
27   was up to the prosecution to request a computer for him, that he cannot get in contact with
28   witnesses, cannot review discovery, and has a difficult schedule. (Doc. 116 at 5–7)


                                                   4
      Case 2:20-cr-00485-SPL Document 125 Filed 12/04/20 Page 5 of 7




 1          First, to clarify, at the November 2, 2020 status conference and hearing, the attorney
 2   for the United States seemed to be asking the Court to provide a computer for Defendant,
 3   and the Court stated first, “Mr. Knapp, that’s something that you and Mr. Steinbart need to
 4   talk about,” then stated “Everything needs to be in writing,” when the government attorney
 5   asked whether the Court provides laptops to defendants. (Minute Entry 113, Tr. at 105:3–
 6   4,21–22) The Court did not and will not direct the government to request a computer for
 7   Defendant. Furthermore, as discussed below, Defendant is well aware of the options
 8   available to him to prepare for his case at CoreCivic, the detention center where he is
 9   currently held.
10          Second, as to the United States’ Response: The government presents evidence that
11   Defendant has received the exhibits and witness list from the government and has the
12   ability to review the materials with his standby counsel. (Doc. 119 at 8) More importantly,
13   the government shows that Defendant has not actually attempted to access the legal
14   resources available to him. (Doc. 119 at 9) The government includes an affidavit from an
15   assistant warden at CoreCivic, that states that Defendant has not sought access to the legal
16   research terminals, despite the process having been explained to him more than once. (Doc.
17   119-6 at 4)
18          As to Defendant’s arguments in his reply brief about possible juror bias (Doc. 124
19   at 10), first, it is improper to raise new arguments in a reply brief unless they are based on
20   new evidence, and then the opposing side must be given the opportunity to respond.
21   Provenz v. Miller, 102 F.3d 1478, 1483 (9th Cir. 1996). Here, Defendant presents no new
22   evidence as a basis for his arguments. The prohibition on new arguments aside, Defendant
23   will be able to cure the potential bias through voir dire and the use of strikes.
24          The Court is satisfied that if Defendant takes the time to access the resources
25   available to him and uses the assistance of his standby counsel, he will be able to prepare
26   a more than adequate defense.
27          C. Arguments as to the COVID-19 pandemic
28          Finally, Defendant argues that the COVID-19 pandemic and the conditions in


                                                   5
      Case 2:20-cr-00485-SPL Document 125 Filed 12/04/20 Page 6 of 7




 1   CoreCivic warrant his release. (Doc. 116 at 7–10) Defendant previously used COVID-19
 2   as a basis for each of his other attempts to be released. (Doc. 86 at 1–2, Doc. 108 at 2) Each
 3   time, the Court found it insufficient. The COVID-19 pandemic has been ongoing since
 4   before the time of Defendant’s initial arrest. The Court’s sister district, the District of
 5   Nevada, has devised a test for pretrial releases under 18 U.S.C. § 3142(i) based on the
 6   COVID-19 pandemic. United States v. Terrone, 454 F. Supp. 3d 1009, 1022 (D. Nev.
 7   2020). The Court finds this test persuasive and will use it to help its evaluation of the
 8   COVID-19 situation as it applies to Defendant. Courts evaluate the four following factors,
 9   weighing them equally:
10                 (1) the original grounds for the defendant’s pretrial detention;
11                 (2) the specificity of the defendant’s stated COVID-19
                   concerns;
12
                   (3) the extent to which the proposed release plan is tailored to
13                 mitigate or exacerbate other COVID-19 risks to the defendant;
                   and
14
                   (4) the likelihood that the defendant’s proposed release would
15                 increase COVID-19 risks to others.
16
     Id. Here, Defendant was not originally held in detention. He was later put in detention for
17
     violating his pretrial release conditions by consuming drugs and alcohol, and because the
18
     Court found him highly likely to violate the conditions again, if he remained out of custody.
19
     (Doc. 61) Defendant’s COVID-19 concerns are stated as follows: the number of inmates
20
     testing positive for COVID-19 has risen, those housed near Defendant have been placed
21
     on quarantine but quarantine protocols are not being obeyed, other COVID-19 protocols
22
     are not being obeyed, and infection rates are rising faster in federal detention facilities than
23
     in the population at large. (Doc. 116 at 7–9, Doc. 124 at 7) On the other hand, the affidavit
24
     from the assistant warden at CoreCivic states that there have been no COVID-19 cases in
25
     the pod in which Defendant is housed, nor were there any cases in the unit in which
26
     Defendant was previously housed in the time was there. (Doc. 119-6 at 3) The affidavit
27
     also states that the COVID-19 protocols are being followed and that the affiant is unaware
28

                                                    6
      Case 2:20-cr-00485-SPL Document 125 Filed 12/04/20 Page 7 of 7




 1   of any complaints made by Defendant as to the protocols. (Doc. 119-6 at 3–4) Defendant
 2   requests home detention as his release. (Doc. 116 at 1) The risk of Defendant contracting
 3   COVID-19 on release is high as the number of positive cases steadily rises. For the same
 4   reason, the risk of Defendant spreading it to others is high as well. Having considered the
 5   above factors, as well as the fact that Defendant has not exhibited any signs of COVID-19
 6   thus far (Doc. 119-6 at 3), and the fact that CoreCivic is taking the proper steps to mitigate
 7   the spread of the disease (Doc. 119-6 at 3–4), the Court finds that the COVID-19 pandemic
 8   is not a sufficient ground for release under 18 U.S.C. § 3142(i).
 9          Therefore, no good cause appearing,
10          IT IS ORDERED denying Defendant’s “Expedited Motion for Reconsideration of
11   Pretrial Detention Decision Due to New Information and Previous Reliance on Erroneous
12   or Incomplete Information.” (Doc. 116)
13          Dated this 4th day of December, 2020.
14
15                                                     Honorable Steven P. Logan
                                                       United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   7
